IMAGE OMITTED

 

 

 

 

MULTIPLE DISBURSEMENT TERM NOTE

New York

 

July 3, 2014
                                                                                                                                                                       $3,796,000.00_

 

BORROWER (Name): Corning Natural Gas Corporation

(Organizational Structure): Corporation

(State Law organized under): New York

(Address of residence/chief executive office): 330 West William Street, Corning,
New York 14830

 

BANK:M&T BANK, a New York banking corporation with its banking offices at One
M&T Plaza, Buffalo, NY 14203. Attention: Office of the General Counsel.

 

Definitions. The following terms shall have the indicated meanings in this Note:

 

1.“Amortization Commencement Date” shall mean November 30, 2014.

2.“Amortization Period” shall be ten (10) years, and shall mean the approximate
number of years, starting on the Amortization Commencement Date, needed to
result in the full repayment of the Principal Amount, if all regularly scheduled
payments are made at the required intervals over that period. The Amortization
Period may be longer than the remaining term of this loan and shall not
compromise the enforceability of the Maturity Date.

3.“Disbursement Period” shall mean the period from the date of this Note to, but
not including, the Amortization Commencement Date, during which the Bank may
advance funds to Borrower in accordance with the terms of this Note and/or a
Loan Agreement, if applicable.

4.“First Installment Payment Date” shall mean the first Payment Due Date
following the Amortization Commencement Date.

5.“Loan Agreement” shall mean any supplementary agreement, if any, between
Borrower and the Bank dated on or about the date hereof and/or in connection
herewith, providing for the disbursement of funds under this Note, as the same
may be amended, modified or replaced from time to time.

6.“Maturity Date” shall mean the Payment Due Date in the sixtieth (60th) month
following the Amortization Commencement Date.

7.“New York Business Day” shall mean any day other than Saturday, Sunday or
other day in which commercial banking institutions in New York, New York are
authorized or required by law or other governmental action to remain closed for
business.

8.“Payment Due Date” shall mean the 3rd day of the applicable calendar month (or
if there is no numerically corresponding day in a particular month, the last
calendar day of such month); provided, however, to the extent, if at all, that a
non-daily adjusting LIBOR-based interest rate is in effect, if in any applicable
month the day identified above is not a Joint Business Day, the Payment Due Date
shall be extended to the next succeeding Joint Business Day unless such next
succeeding Joint Business Day would fall in the next calendar month, in which
case such Payment Due Date shall be the immediately preceding Joint Business
Day, so as to, in all instances, coincide with the end of the applicable
Interest Period. See attached LIBOR Rate Rider, the terms of which are
incorporated herein by reference, for definitions and additional provisions.

9.“Permanent Loan Period” shall mean the period from and including the
Amortization Commencement Date to the Maturity Date, during which Borrower shall
repay the outstanding Principal Amount, with interest, as set forth below.

10.“Principal Amount” shall mean Three Million Seven Hundred Ninety-Six Thousand
and 00/100 Dollars ($3,796,000.00).

 

Promise to Pay. For value received, intending to be legally bound, Borrower
promises to pay to the order of the Bank, on the dates set forth below, the
Principal Amount plus interest as agreed below, all payments required by the
Bank to fund any escrow accounts for the payment of taxes, insurance and/or
other charges (collectively, “Escrow”), and all fees and costs (including
without limitation attorneys’ fees and disbursements whether for internal or
outside counsel) the Bank incurs in order to collect any amount due under this
Note, to negotiate or document a workout or restructuring, or to preserve its
rights or realize upon any guaranty or other security for the payment of this
Note (“Expenses”).

 

Authorized Representatives. During the Disbursement Period, the Bank may fund
loan proceeds hereunder in reliance upon any oral, telephonic, written,
teletransmitted or other request (the “Request(s)”) that the Bank in good faith
believes to be valid and to have been made by Borrower or on behalf of Borrower
by _Michael I. German, as President, or Firouzeh Sarhangi, as Chief Financial
Officer_ or any other officer, employee or representative of Borrower who is
authorized or designated as a signer of loan documents under the provisions of
Borrower’s most recent resolutions or similar documents on file with the Bank
(each an “Authorized Person”). Notwithstanding that individual names may have
been provided to the Bank, the Bank shall be permitted at any time to rely
solely on an individual’s title to ascertain whether that individual is an
Authorized Person. The Bank may act on the Request of any Authorized Person
until the Bank shall have received from Borrower, and had a reasonable time to
act on, written notice revoking the authority of such Authorized Person.
Borrower acknowledges that the transmission between Borrower and Bank of any
Request or other instructions involves the possibility of errors, omissions,
misinterpretations, fraud and mistakes, and agrees to adopt such internal
measures and operational procedures as may be necessary to prevent such
occurrences. By reason thereof, Borrower hereby assumes all risk of loss and
responsibility for, and releases and discharges the Bank from any and all
responsibility or liability for, and agrees to indemnify, reimburse on demand
and hold Bank harmless from, any and all claims, actions, damages, losses,
liability and expenses by reason of, arising out of, or in any way connected
with or related to: (i) Bank’s accepting, relying on and acting upon any Request
or other instructions with respect to the loan evidenced by this Note; or (ii)
any such error, omission, misinterpretation, fraud or mistake, provided such
error, omission, misinterpretation, fraud or mistake is not directly caused by
the Bank’s gross negligence or willful misconduct. The Bank shall incur no
liability to Borrower or to any other person as a direct or indirect result of
funding any advance pursuant to this paragraph.

 

Availability; Non-Revolving Credit. Once the Disbursement Period ends, no
further advances shall be Requested under this Note. The aggregate amount of all
advances made pursuant to this Note shall not exceed the Principal Amount, but
in the event of any excess advances, the amount of any

1

 

such excess shall be due and payable immediately, with interest calculated at
the applicable rate. Repayment of any portion of any advance made hereunder
shall NOT increase the remaining availability for future advances.

 

Interest. The unpaid Principal Amount of this Note shall, at all times, earn
interest calculated on the basis of a 360-day year for the actual number of days
of each year (365 or 366), from and including the date the proceeds of this Note
are disbursed to, but not including, the date all amounts hereunder are paid in
full, at a rate per year which shall be:

 

During the Disbursement Period:

 

[x]the rate in effect each day as announced by the Bank as its prime rate of
interest.

 

During the Permanent Loan Period:

 

[x]_2.75_ percentage points above the sum of the yield on United States Treasury
Obligations adjusted to a constant maturity of five (5) years in effect two (2)
New York Business Days prior to the Amortization Commencement Date, as published
by the Board of Governors of the Federal Reserve System in the Federal Reserve
Statistical Release H.15 (519), or by such other quoting service, index or
commonly available source utilized by the Bank, plus the “ask” side of the five
(5) year LIBOR swap spread in effect two (2) New York Business Days prior to the
Amortization Commencement Date, as quoted by Bloomberg, L.P. or such other
quoting service, index or commonly available service utilized by the Bank.

 

If no rate is specified above, interest shall accrue at the Maximum Legal Rate
(defined below) for the applicable period.

 

Maximum Legal Rate. It is the intent of the Bank and Borrower that in no event
shall interest be payable at a rate in excess of the maximum rate permitted by
applicable law (the “Maximum Legal Rate”). Solely to the extent necessary to
prevent interest under this Note from exceeding the Maximum Legal Rate, Borrower
agrees that any amount that would be treated as excessive under a final judicial
interpretation of applicable law shall be deemed to have been a mistake and
automatically canceled, and, if received by the Bank, shall be refunded to
Borrower, without interest.

 

Default Rate. If an Event of Default (defined below) occurs, the interest rate
on the unpaid Principal Amount shall immediately be automatically increased to
five (5) percentage points per year above the otherwise applicable rate per
year, and any judgment entered hereon or otherwise in connection with any suit
to collect amounts due hereunder shall bear interest at such default rate.

 

Payments. Payments shall be made in immediately available United States funds at
any banking office of the Bank.

 

Preauthorized Transfers from Deposit Account. If a deposit account number is
provided in the following blank, Borrower hereby authorizes the Bank to debit
Borrower’s deposit account #___________________ with the Bank automatically for
any amount which becomes due under this Note.

 

Interest Accrual; Application of Payments. Interest will continue to accrue on
the actual principal balance outstanding until the Principal Amount is paid in
full. All installment payments (excluding voluntary prepayments of principal)
will be applied as of the date each payment is received and processed. Payments
may be applied in any order in the sole discretion of the Bank, but, prior to an
Event of Default, may be applied chronologically (i.e., oldest invoice first) to
unpaid amounts due and owing, in the following order: first to accrued interest,
then to principal, then to Escrow, then to late charges and other fees, and then
to all other Expenses.

 

Repayment Terms. Borrower shall pay to the Bank the Principal Amount and all
interest owing pursuant to this Note in installments as follows:

 

During the Disbursement Period:

 

All accrued and unpaid interest, in amounts that may vary, on the Payment Due
Date of each month, beginning on the first Payment Due Date following the date
of this Note, and continuing through and including the Amortization Commencement
Date, or as otherwise invoiced by the Bank.

 

During the Permanent Loan Period:

 

(i)Fifty-nine (59) consecutive level monthly installments consisting of both
principal and interest, each in the amount that would result in the outstanding
Principal Amount, as of the Amortization Commencement Date, plus interest at the
applicable rate, being repaid in full over the course of the Amortization Period
[or, as otherwise provided for on the attached schedule], due and payable on the
First Installment Payment Date and each Payment Due Date thereafter, and

 

(ii)ONE (1) FINAL INSTALLMENT, due and payable on the Maturity Date, in an
amount equal to the outstanding Principal Amount, together with all other
amounts outstanding hereunder, including, without limitation, accrued interest,
costs and expenses.

 

To the extent, if at all, that (i) the repayment terms of this Note contemplate
level installments of principal and interest during any period in which the
applicable interest rate is a variable rate (“Variable Rate P&I Period”), and
(ii) during any such Variable Rate Interest Period, the applicable interest rate
changes in accordance with the terms of this Note, the Bank may, but shall be
under no obligation to, recalculate and adjust at any time the installment
amount due and payable to the Bank, so as to appropriately reamortize the unpaid
Principal Amount, as of the date of such adjustment through the Maturity Date
(or such other date as may be provided for herein). Borrower understands that
non-adjustment of the installment amount as described herein could result in a
greater portion of the unadjusted installment amount being applied to interest
due, leaving less available to reduce the Principal Amount balance, resulting in
a higher than expected Principal Amount balance due and payable to the Bank on
the Maturity Date. Absent manifest error, the Bank’s determination of any amount
due in connection herewith shall be conclusive.

 

Late Charge. If Borrower fails to pay, within five (5) days of its due date, any
amount due and owing pursuant to this Note or any other agreement executed and
delivered to the Bank in connection with this Note, including, without
limitation, any Escrow payment due and owing, Borrower shall immediately pay to
the Bank a late charge equal to the greatest of (a) $50.00, (b) five percent
(5%) of the delinquent amount or (c) the Bank’s then current late charge as
announced from time to time. Notwithstanding the above, if this Note is secured
by a one- to six-family owner-occupied residence, the late charge shall equal 2%
of the delinquent amount and shall be payable if payment is not received within
fifteen days of its due date.

 

2

 

Prepayment Premium. During the term of this Note, Borrower shall have the option
of paying the unpaid Principal Amount to the Bank in advance of the Maturity
Date, in whole or in part, at any time and from time to time upon written notice
received by the Bank at least three (3) days prior to making such payment;
provided, however, as consideration for the privilege of making such prepayment,
Borrower shall pay to the Bank a fee (the “Premium”) equal to the amount
provided for on the attached Prepayment Premium Rider. Any partial prepayment of
principal shall be posted as of the date received and applied in inverse order
of maturity. With any prepayment in full of the Principal Amount balance,
Borrower shall also pay to the Bank all accrued interest and Expenses owing
pursuant to this Note. In the event the Maturity Date of this Note is
accelerated following an Event of Default, the Bank’s right to collect the
Premium, as liquidated damages, shall accrue immediately, with the amount of the
Premium to be determined in accordance with the terms of this Note at the time
of any actual prepayment or other satisfaction, in whole or in part, by any
means, of the principal indebtedness evidenced by this Note. Any tender of
payment by or on behalf of the Borrower made after such Event of Default to
satisfy or reduce the principal indebtedness shall be expressly deemed a
voluntary prepayment, in which case, to the extent permitted by law, the Bank
shall be entitled to the amount necessary to satisfy the entire indebtedness,
plus the appropriate Premium calculated in accordance with the terms of this
Note.

 

Representations, Warranties and Covenants. Borrower represents and warrants to
and agrees and covenants with the Bank that now and until this Note is paid in
full:

 

a.      Business Purpose. The Loan proceeds shall be used only for a business
purpose and not for any personal, family or household purpose.

 

b.      Good Standing; Authority. Borrower is an entity or sole proprietor (i)
duly organized and existing and in good standing under the laws of the
jurisdiction in which it was formed, (ii) duly qualified, in good standing and
authorized to do business in every jurisdiction in which failure to be so
qualified might have a material adverse effect on its business or assets and
(iii) has the power and authority to own each of its assets and to use them as
contemplated now or in the future.

 

c.     Legality. The execution, issuance, delivery to the Bank and performance
by Borrower of this Note (i) are in furtherance of Borrower’s purposes and
within its power and authority; (ii) do not (A) violate any statute, regulation
or other law or any judgment, order or award of any court, agency or other
governmental authority or of any arbitrator or (B) violate Borrower’s
certificate of incorporation or other governing instrument, constitute a default
under any agreement binding on Borrower, or result in a lien or encumbrance on
any assets of Borrower; and (iii) have been duly authorized by all necessary
corporate or partnership action.

 

d.    Compliance. The Borrower conducts its business and operations and the
ownership of its assets in compliance with each applicable statute, regulation
and other law, including without limitation environmental laws. All approvals,
including without limitation authorizations, permits, consents, franchises,
licenses, registrations, filings, declarations, reports and notices (the
“Approvals”) necessary to the conduct of Borrower’s business and for Borrower’s
due issuance of this Note have been duly obtained and are in full force and
effect. The Borrower is in compliance with all conditions of each Approval.

 

e.     Financial and Other Information. Promptly deliver to the Bank (i) within
sixty (60) days after the end of each of its first three fiscal quarters, an
unaudited accountant prepared consolidating and consolidated financial statement
of the Borrower and each Subsidiary as of the end of such quarter, which
financial statement shall consist of income and cash flows for the quarter, for
the corresponding quarter in the previous fiscal year and for the period from
the end of the previous fiscal year, with a consolidating and consolidated
balance sheet as of the quarter end all in such detail as the Bank may request;
(ii) within one hundred twenty (120) days after the end of each fiscal year,
consolidating and consolidated statements of the Borrower’s and each
Subsidiary’s income and cash flows and its consolidating and consolidated
balance sheet as of the end of such fiscal year, setting forth comparative
figures for the preceding fiscal year and to be audited by an independent
certified public accountant acceptable to the Bank; all such statements shall be
certified by the Borrower’s chief financial officer to be correct and in
accordance with the Borrower’s and each Subsidiary’s records and to present
fairly the results of the Borrower’s and each Subsidiary’s operations and cash
flows and its financial position at year end. Promptly upon the request of the
Bank from time to time, Borrower shall supply all additional information
requested and permit the Bank’s officers, employees, accountants, attorneys and
other agents to (i) visit and inspect each of Borrower’s premises, (ii) examine,
audit, copy and extract from Borrower’s records and (iii) discuss Borrower’s or
its affiliates’ business, operations, assets, affairs or condition (financial or
other) with its responsible officers and independent accountants.

 

 

f.      Accounting; Tax Returns and Payment of Claims. Borrower will maintain a
system of accounting and reserves in accordance with generally accepted
accounting principles, has filed and will file each tax return required of it
and, except as disclosed in an attached schedule, has paid and will pay when due
each tax, assessment, fee, charge, fine and penalty imposed by any taxing
authority upon Borrower or any of its assets, income or franchises, as well as
all amounts owed to mechanics, materialmen, landlords, suppliers and the like in
the ordinary course of business.

 

g.     Title to Assets; Insurance. Borrower has good and marketable title to
each of its assets free of security interests and mortgages and other liens
except as disclosed in its financial statements or on a schedule attached to
this Note or pursuant to the Bank’s prior written consent. Borrower will
maintain its property in good repair and will maintain and on request provide
the Bank with evidence of insurance coverage satisfactory to the Bank including
without limitation fire and hazard, liability, worker’s compensation and
business interruption insurance and flood hazard insurance as required.

 

h.    Judgments and Litigation. There is no pending or threatened claim, audit,
investigation, action or other legal proceeding or judgment, order or award of
any court, agency or other governmental authority or arbitrator (each an
“Action”) which involves Borrower or its assets and might have a material
adverse effect upon Borrower or threaten the validity of this Note or any
related document or transaction. Borrower will immediately notify the Bank in
writing upon acquiring knowledge of any such Action.

 

i.     Notice of Change of Address and of Default. Borrower will immediately
notify the Bank in writing (i) of any change in its address or of the location
of any collateral securing this Note, (ii) of the occurrence of any Event of
Default defined below, (iii) of any material change in Borrower’s ownership or
management and (iv) of any material adverse change in Borrower’s ability to
repay this Note.

 

j.      No Transfer of Assets. Until this Note is paid in full, Borrower shall
not without the prior written consent of the Bank (i) sell or otherwise dispose
of substantially all of its assets, (ii) acquire substantially all of the assets
of another entity, (iii) if it is a corporation, participate in any merger,
consolidation or other absorption or (iv) agree to do any of these things.

 

Events of Default. The following constitute an event of default (“Event of
Default”): (i) failure by Borrower to make any payment when due (whether at the
stated maturity, by acceleration or otherwise) of the amounts due under this
Note, or any part thereof, or there occurs any event or condition which after
notice, lapse of time or both will permit such acceleration; (ii) Borrower
defaults in the performance of any covenant or other provision with respect to
this Note or any other agreement between Borrower and the Bank or any of its
affiliates or subsidiaries (collectively,

3

 

“Affiliates”); (iii) Borrower fails to pay when due (whether at the stated
maturity, by acceleration or otherwise) any indebtedness for borrowed money
owing to the Bank (other than under this Note), any third party or Affiliate or
the occurrence of any event which could result in acceleration of payment of any
such indebtedness or the failure to perform any agreement with any third party
or Affiliate; (iv) the reorganization, merger, consolidation or dissolution of
Borrower (or the making of any agreement therefor); the sale, assignment,
transfer or delivery of all or substantially all of the assets of Borrower to a
third party; or the cessation by Borrower as a going business concern; (v) the
death or judicial declaration of incompetency of Borrower, if an individual;
(vi) failure to pay, withhold or collect any tax as required by law; the service
or filing against Borrower or any of its assets of any lien (other than a lien
permitted in writing by the Bank), judgment, garnishment, order or award; (vii)
if Borrower becomes insolvent or is generally not paying its debts as such debts
become due; (viii) the making of any general assignment by Borrower for the
benefit of creditors; the appointment of a receiver or similar trustee for
Borrower or its assets; or the making of any, or sending notice of any intended,
bulk sale; (ix) Borrower commences, or has commenced against it, any proceeding
or request for relief under any bankruptcy, insolvency or similar laws now or
hereafter in effect in the United States of America or any state or territory
thereof or any foreign jurisdiction or any formal or informal proceeding for the
dissolution or liquidation of, settlement of claims against or winding up of
affairs of Borrower; (x) any representation or warranty made in this Note, any
related document, any agreement between Borrower and the Bank or any Affiliate
or in any financial statement of Borrower proves to have been misleading in any
material respect when made; Borrower omits to state a material fact necessary to
make the statements made in this Note, any related document, any agreement
between Borrower and the Bank or any Affiliate or any financial statement of
Borrower not misleading in light of the circumstances in which they were made;
or, if upon the date of execution of this Note, there shall have been any
material adverse change in any of the facts disclosed in any financial
statement, representation or warranty that was not disclosed in writing to the
Bank at or prior to the time of execution hereof; (xi) any pension plan of
Borrower fails to comply with applicable law or has vested unfunded liabilities
that, in the opinion of the Bank, might have a material adverse effect on
Borrower’s ability to repay its debts; (xii) an adverse change in the Borrower,
its business, assets, operations, management, ownership, affairs or condition
(financial or otherwise) from the status shown on any financial statement or
other document submitted to the Bank or any Affiliate, and which change the Bank
determines will have a material adverse effect on (a) the Borrower, its
business, assets, operations or condition (financial or otherwise), or (b) the
ability of the Borrower to pay or perform any obligation to the Bank; (xiii) the
occurrence of any event described in sub-paragraph (i) through and including
(xii) hereof with respect to any guarantor or any other party liable for, or
whose assets or any interest therein secures, payment of any of the amounts due
under this Note (“Guarantor”); (xiv) Borrower fails to supply new or additional
collateral within ten (10) days of request by the Bank; or (xv) the Bank in good
faith deems itself insecure with respect to payment or performance under this
Note.

 

Rights and Remedies Upon Default. Upon the occurrence of any Event of Default,
the Bank without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law) to or
upon the Borrower or any other person (all and each of which demands,
presentments, protests, advertisements and notices are hereby waived), may
exercise all rights and remedies under the Borrower’s agreements with the Bank
or its Affiliates, applicable law, in equity or otherwise and may declare all or
any part of any amounts due hereunder not payable on demand to be immediately
due and payable without demand or notice of any kind and terminate any
obligation it may have to grant any additional loan, credit or other financial
accommodation to the Borrower. All or any part of any amounts due hereunder
whether or not payable on demand, shall be immediately due and payable
automatically upon the occurrence of an Event of Default in sub-paragraph (ix)
above, or at the Bank’s option, upon the occurrence of any other Event of
Default. The provisions hereof are not intended in any way to affect any rights
of the Bank with respect to any amounts due hereunder which may now or hereafter
be payable on demand.

 

Right of Setoff. The Bank shall have the right to set off against the amounts
owing under this Note any property held in a deposit or other account with the
Bank or any Affiliates or otherwise owing by the Bank or any Affiliates in any
capacity to Borrower or any Guarantor or endorser of this Note. Such set-off
shall be deemed to have been exercised immediately at the time the Bank or such
Affiliate elects to do so.

 

Miscellaneous. This Note, together with any related loan and collateral
agreements and guaranties, contains the entire agreement between the Bank and
Borrower with respect to the Note, and supersedes every course of dealing, other
conduct, oral agreement and representation previously made by the Bank. All
rights and remedies of the Bank under applicable law and this Note or amendment
of any provision of this Note are cumulative and not exclusive. No single,
partial or delayed exercise by the Bank of any right or remedy shall preclude
the subsequent exercise by the Bank at any time of any right or remedy of the
Bank without notice. No waiver or amendment of any provision of this Note shall
be effective unless made specifically in writing by the Bank. No course of
dealing or other conduct, no oral agreement or representation made by the Bank,
and no usage of trade, shall operate as a waiver of any right or remedy of the
Bank. No waiver of any right or remedy of the Bank shall be effective unless
made specifically in writing by the Bank. Borrower agrees that in any legal
proceeding, a copy of this Note kept in the Bank’s course of business may be
admitted into evidence as an original. This Note is a binding obligation
enforceable against Borrower and its successors and assigns and shall inure to
the benefit of the Bank and its successors and assigns. If a court deems any
provision of this Note invalid, the remainder of the Note shall remain in
effect. Section headings are for convenience only. Singular number includes
plural and neuter gender includes masculine and feminine as appropriate.

 

Notices. Any demand or notice hereunder or under any applicable law pertaining
hereto shall be in writing and duly given if delivered to Borrower (at its
address on the Bank’s records) or to the Bank (at the address on page one and
separately to the Bank officer responsible for Borrower’s relationship with the
Bank). Such notice or demand shall be deemed sufficiently given for all purposes
when delivered (i) by personal delivery and shall be deemed effective when
delivered, or (ii) by mail or courier and shall be deemed effective three (3)
business days after deposit in an official depository maintained by the United
States Post Office for the collection of mail or one (1) business day after
delivery to a nationally recognized overnight courier service (e.g., Federal
Express). Notice by e-mail is not valid notice under this or any other agreement
between Borrower and the Bank.

 

Joint and Several. If there is more than one Borrower, each of them shall be
jointly and severally liable for all amounts and obligations that become due
under this Note and the term “Borrower” shall include each as well as all of
them.

 

Governing Law; Jurisdiction. This Note has been delivered to and accepted by the
Bank and will be deemed to be made in the State of New York. Except as otherwise
provided under federal law, this Note will be interpreted in accordance with the
laws of the State of New York excluding its conflict of laws rules. Borrower
hereby irrevocably consents to the exclusive jurisdiction of any state or
federal court in New York State in a County or Judicial district where the Bank
maintains a branch and consents that the Bank may effect any service of process
in the manner and at Borrower’s address set forth above for providing notice or
demand; provided that nothing contained in this Note will prevent the Bank from
bringing any action, enforcing any award or judgment or exercising any rights
against Borrower individually, against any security or against any property of
Borrower within any other county, state or other foreign or domestic
jurisdiction. Borrower acknowledges and agrees that the venue provided above is
the most convenient forum for both the Bank and Borrower. Borrower waives any
objection to venue and any objection based on a more convenient forum in any
action instituted under this Note.

 

Waiver of Jury Trial. Borrower and the Bank hereby knowingly, voluntarily, and
intentionally waive any right to trial by jury Borrower and the Bank may have in
any action or proceeding, in law or in equity, in connection with this note or
the transactions related hereto. Borrower represents and warrants that no
representative or agent of the Bank has represented, expressly or otherwise,
that the Bank will not, in the event of litigation, seek to enforce this jury
trial waiver. Borrower

4

 

Acknowledges that the Bank has been induced to enter into this note by, among
other things, the provisions of this Section.

 

[ ] Amended and Restated Note. The Borrower acknowledges, agrees and understands
that this Note is given in replacement of and in substitution for, but not in
payment of, a prior note dated on or about ____________, ____, in the original
principal amount of $__________, given by Borrower in favor of the Bank (or its
predecessor-in-interest), as the same may have been amended or modified from
time to time (“Prior Note”), and further, that: (a) the obligations of the
Borrower as evidenced by the Prior Note shall continue in full force and effect,
as amended and restated by this Note, all of such obligations being hereby
ratified and confirmed by the Borrower; (b) any and all liens, pledges,
assignments and security interests securing the Borrower's obligations under the
Prior Note shall continue in full force and effect, are hereby ratified and
confirmed by the Borrower, and are hereby acknowledged by the Borrower to
secure, among other things, all of the Borrower's obligations to the Bank under
this Note, with the same priority, operation and effect as that relating to the
obligations under the Prior Note; and (c) nothing herein contained shall be
construed to extinguish, release, or discharge, or constitute, create, or effect
a novation of, or an agreement to extinguish, the obligations of the Borrower
with respect to the indebtedness originally described in the Prior Note or any
of the liens, pledges, assignments and security interests securing such
obligations.

 

Acknowledgment. Borrower acknowledges that it has read and understands all the
provisions of this Note, including the provisions relating to Governing Law,
Jurisdiction and Waiver of Jury Trial, and has been advised by counsel as
necessary or appropriate.

 

CORNING NATURAL GAS CORPORATION

 

 

 



By: /s/Michael I. German

Name: Michael I. German

Title: President



Signature of Witness

 



Typed Name of Witness

 

 

ACKNOWLEDGMENT

 

STATE OF NEW YORK )

: SS.

COUNTY OF BROOME )

 

      

On the 3rd day of July, in the year 2014 before me, the undersigned, a Notary
Public in and for said State, personally appeared

 

MICHAEL I. GERMAN, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual(s)

 whose name(s) is(are) subscribed to the within instrument and acknowledged to
me that he/she/they executed the same in 

his/her/their capacity(ies), and that by his/her/their signature(s) on the
instrument, the individual(s), or the person upon behalf

of which the individual(s) acted, executed the instrument

 

 

 



      /s/Mark S. Gorgos

 

     Notary Public

   

Mark S. Gorgos

         Notary Public, State of New York

Residing in Broome County

No# 02G04731704

Commission Expires 1/31/15



 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOR BANK USE ONLY

 

Authorization Confirmed: /s/Edgar B. Parsons III

Disbursement of Funds:

Credit A/C # Off Ck # Payoff Obligation #

$ $ $

